Order entered December 5, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00927-CV

                         JASON MICHAEL SPENCER, Appellant

                                              V.

DEXTRAL CAPITAL, LP, A DELAWARE LIMITED PARTNERSHIP AND DEXTRAL
 CAPITAL MANAGEMENT FUND, LP, A DELAWARE LIMITED PARTNERSHIP,
                             Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-15530

                                          ORDER
       The Court GRANTS court reporter Vielica Dobbins’s December 2, 2013 request for

extension of time to file record and ORDERS the reporter’s record be filed no later than January

7, 2014. No further extensions will be granted absent exigent circumstances.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE